Citation Nr: 1001974	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
April 6, 2006, the date of the claim.

In a November 2008 rating decision, the RO granted an 
increased initial rating of 50 percent for PTSD, retroactive 
to April 6, 2006.  A Veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the appeal remains before the 
Board.

In July 2009, the Board remanded the Veteran's claim to 
provide the Veteran with a hearing before the Board.  In 
October 2009, the Veteran provided testimony in a 
videoconference hearing before the Board.  A transcript of 
the hearing is of record.  The case has now been returned to 
the Board for further appellate action.  

In October 2009, the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2009).


FINDING OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.
2.  The Veteran's PTSD most closely approximates the criteria 
for a 50 percent rating; such disability was not productive 
of: suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  


CONCLUSION OF LAW

The criteria have not been met for an initial evaluation in 
excess of 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA medical 
records, report of VA examination, and the transcripts from 
the November 2007 RO and October 2009 Board hearings.  The 
Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).   The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
The Veteran contends that his service-connected PTSD warrants 
an initial rating in excess of 50 percent due to such 
symptoms to include, but not limited to, weekly panic 
attacks, nightmares, sleeplessness, and obsessive rituals.  
See BVA transcript at 4, 11, & 12. 

Historically, service connection was awarded in a June 2007 
rating decision.  A 30 percent rating was assigned effective 
April 6, 2006.  The Veteran disagreed with the initial rating 
assigned and initiated the instant appeal.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

In November 2008, the Veteran was awarded an increased 50 
percent disability rating retroactive to the original grant 
of service connection.  As the Veteran maintains that an even 
higher initial rating is warranted, his claim remains in 
appellate status.  AB,  6 Vet. App. at 38.

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 50 percent disabling from April 6, 
2006.    A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds that the 
Veteran's PTSD more closely approximates the criteria for the 
currently assigned 50 percent rating and no higher.  
38 C.F.R. § 4.7.  

At the outset, the Board acknowledges, the Veteran was 
assigned Global Assessment of Functioning (GAF) scale scores 
of 50 in November 2005, 49 in December 2005, 48 in February 
2006, and 45 in June 2009, which according to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV), was 
indicative of serious symptoms.  However, by the same token, 
the Veteran was assigned a GAF score of 57 in May 2007 and 60 
in 2007, which indicated the presence of only moderate 
symptoms of PTSD

While the Board does not dispute the serious nature of the 
Veteran's PTSD, the Board finds that the overall disability 
picture is not consistent with the next higher 70 percent 
rating.  The GAF scores of 50 assigned in November 2005 and 
49 in December 2005 were the result of complaints of 
hyperstartle response, flashbacks, social isolation, and 
intermittent visual hallucinations of "faceless little 
people;" however, the Veteran denied auditory 
hallucinations, as well as homicidal or suicidal ideation.  
The Veteran's affect was in full range.  He was well-groomed 
and had appropriate eye contact.  Judgment, insight, and 
reliability were good.  The Veteran's thoughts were linear 
and goal-directed.  The Veteran did endorse some complaints 
of nightmares and sleep difficulty in January 2006, but his 
speech was normal.  His affect was constricted, but his mood 
was good.  Thought process was again linear and goal-
oriented.  The Veteran denied any hallucinations, auditory or 
visual.  Judgment was good.  Insight was fair.  Later in 
January 2006, the Veteran reported improvement in sleep as a 
result of no nightmares. 

In February 2006, the Veteran again denied sleeplessness and 
nightmares.  He further informed treatment providers that he 
was not even taking any of his medications.  Later in 
February 2006, he endorsed anger outbursts, isolation, and 
detachment from others, which precipitated the assignment of 
the GAF score of 48, indicating the presence of serious 
symptoms; however, by March 2006, the VA treatment provider 
noted the Veteran's PTSD symptoms were milder.  The Veteran's 
affect was in the full range.  He denied hallucinations and 
suicidal ideation.  Thought process was goal-oriented. 

Upon VA examination in May 2007, the Veteran reported 
intrusive thoughts, nightmares, hypervigilance, and 
heightened startle response.  He indicated that he had 
regular contact with his sons.  The Veteran was well-groomed.  
Affect was flat, but there was no paranoia, delusions, or 
hallucinations.  Judgment and insight were intact.  The 
Veteran had very good recall for remote events and dates.  He 
was assigned a GAF score of 57, indicative of moderate 
symptoms of PTSD.

VA outpatient treatment records dated in October 2007 also 
show moderate symptoms of PTSD.  There was no suicidal or 
homicidal ideation.  Judgment and insight were good.  Affect 
and mood were congruent.  There were no hallucinations.  
Though the Veteran endorsed nightmares, hypervigilance, 
flashbacks, and avoidance behavior in April 2008 and June 
2008, he was oriented times three.  He had good grooming, 
normal speech, good eye contact.  Affect was full range. 
Thought content was future oriented.  There was no evidence 
of suicidal or homicidal ideation.

In July 2008, the Veteran was also future oriented without 
any evidence of suicidal or homicidal ideation.  Eye contact 
was appropriate and speech was normal.  The Veteran was 
focused on his role as a parent.  There were similar findings 
in August 2008.

In the October 2009 Board hearing, the Veteran described 
occasional homicidal ideations and how he frequently had 
anger outbursts with his work colleagues and strangers.  The 
Veteran additionally explained that he had become 
increasingly socially withdrawn, did not have any friends, 
and had a difficult relationship with his children.  However, 
these complaints were not reflected in the VA outpatient 
treatment records dated between 2008 and 2009.   
Specifically, in June 2009, the Veteran denied suicidal or 
homicidal ideation and was looking forward to a family 
reunion later in the month.  The Board notes a separate entry 
in June 2009 found evidence of serious symptoms of PTSD, like 
flashbacks and intrusive memories of Vietnam, but judgment 
and insight were intact.  There were no florid psychotic 
symptoms and the Veteran was grossly cognitively intact.  In 
October 2009, the Veteran had no suicidal thoughts.  He 
denied being commonly depressed.  

Based on the foregoing discussion regarding all the medical 
evidence of record pertaining to the severity of disability 
due to the veteran's PTSD from the effective date of service 
connection , the Board concludes that the Veteran's PTSD 
symptoms more closely approximate the criteria for the 
currently assigned 50 percent rating and do not justify an 
increased rating.  While there is objective medical evidence 
showing obsessional rituals, i.e. checking locks at night, 
other than occasionally disturbing sleep, they do not 
interfere with other routine activities.  His speech has not 
been intermittently illogical, obscure, or irrelevant.  
Though he testified to panic attacks occurring on more than 
one occasions throughout the week, they have not been found 
to be near-continuous or affecting the ability to function 
independently, appropriately and effectively.  The Veteran 
denied continuous depression.  

The Board acknowledges the Veteran's complaints of 
irritability and participation in anger management therapy, 
but it does not give rise to the level of impaired impulse 
control, productive of periods of violence.  There has been 
no evidence of spatial disorientation or neglect of personal 
appearance and hygiene.  Any difficulty in adapting to 
stressful circumstances or inability to establish and 
maintain effective relationships is provided for in the 50 
percent rating.  38 C.F.R. § 4.130.  

In sum, the weight of the objective medical evidence of 
record from this period does not show that the Veteran meets 
the criteria for the next higher rating.  In light of the 
above, there is no basis for assignment of an evaluation, to 
include "staged" ratings, other than the 50 percent rating, 
which has been assigned.  See Fenderson, 12 Vet. App. at 126.  
Should the Veteran's disability picture change in the future, 
a higher rating may be assigned.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Upon VA examination in May 2007, the examiner noted the 
Veteran had a long and consistent work history.  In October 
2009, the Veteran testified that he continued to work 30 
hours per week.  There is no indication that the Veteran's 
PTSD has resulted in frequent periods of hospitalization.  
Impairment in occupational and social functioning are 
specifically contemplated in the rating criteria.  The rating 
criteria are therefore adequate to evaluate the Veteran's 
disability.  Referral for consideration of extraschedular 
rating is, therefore, not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  


____________________________________________
K. L. Wallin
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


